IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: D.M.-S., A          : No. 231 MAL 2018
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: J.M., MOTHER               : the Order of the Superior Court

IN THE INTEREST OF: D.M.-S., A          : No. 232 MAL 2018
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: J.M., MOTHER               : the Order of the Superior Court

IN THE INTEREST OF: D.S., A MINOR       : No. 233 MAL 2018
                                        :
                                        :
PETITION OF: J.M., MOTHER               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN THE INTEREST OF: J.M.-S., A MINOR    : No. 234 MAL 2018
                                        :
                                        :
PETITION OF: J.M., MOTHER               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN THE INTEREST OF: J.S., A MINOR       : No. 235 MAL 2018
                                        :
                                        :
PETITION OF: J.M., MOTHER               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.